IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2022 Term
                                                                           FILED
                               _____________________                  February 24, 2022
                                                                           released at 3:00 p.m.
                                                                       EDYTHE NASH GAISER, CLERK
                                    No. 20-0746                        SUPREME COURT OF APPEALS
                                                                            OF WEST VIRGINIA
                               _____________________

                   EVERETT FRAZIER, COMMISSIONER,
               WEST VIRGINIA DIVISION OF MOTOR VEHICLES,
                         Petitioner Below, Petitioner

                                          v.

                                  JOSEPH D. SLYE,
                             Respondent Below, Respondent

       ___________________________________________________________

                  Appeal from the Circuit Court of Kanawha County,
                          Honorable Tera L. Salango, Judge
                            Civil Action No. 19-AA-123

                               AFFIRMED
        _________________________________________________________


                              Submitted: January 5, 2022
                               Filed: February 24, 2022


Patrick Morrisey, Esq.                           B. Craig Manford, Esq.
Attorney General                                 Martinsburg, West Virginia
Elaine L. Skorich, Esq.                          Counsel for Respondent
Assistant Attorney General
Charleston, West Virginia
Counsel for Petitioner


CHIEF JUSTICE HUTCHISON delivered the Opinion of the Court.
JUSTICE ARMSTEAD dissents and reserves the right to file a separate opinion.
                             SYLLABUS OF THE COURT

              1. “On appeal of an administrative order from a circuit court, this Court is

bound by the statutory standards contained in W. Va. Code § 29A-5-4(a) and reviews

questions of law presented de novo; findings of fact by the administrative officer are

accorded deference unless the reviewing court believes the findings to be clearly wrong.”

Syl. Pt. 1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518 (1996).



              2. “Upon judicial review of a contested case under the West Virginia

Administrative Procedure Act, Chapter 29A, Article 5, Section 4(g), the circuit court may

affirm the order or decision of the agency or remand the case for further proceedings. The

circuit court shall reverse, vacate or modify the order or decision of the agency if the

substantial rights of the petitioner or petitioners have been prejudiced because the

administrative findings, inferences, conclusions, decisions or order are: ‘(1) In violation of

constitutional or statutory provisions; or (2) In excess of the statutory authority or

jurisdiction of the agency; or (3) Made upon unlawful procedures; or (4) Affected by other

error of law; or (5) Clearly wrong in view of the reliable, probative and substantial evidence

on the whole record; or (6) Arbitrary or capricious or characterized by abuse of discretion

or clearly unwarranted exercise of discretion.’” Syl. Pt. 2, Shepherdstown Volunteer Fire

Dept. v. State ex rel. State of W.Va. Human Rights Comm’n, 172 W. Va. 627, 309 S.E.2d

342 (1983).




                                              i
              3. “‘When the requirements of W. Va. Code, 17C-5-7 [1983] have otherwise

been met, and a driver refuses to or fails otherwise to respond either affirmatively or

negatively to an officer’s request that he submit to a blood alcohol content test, the driver’s

refusal or failure to respond is a refusal to submit within the meaning of W. Va. Code, 17C-

5-7 [1983].’ Syl. pt. 1, In re Matherly, 177 W. Va. 507, 354 S.E.2d 603 (1987).” Syl. Pt. 3,

Cunningham v. Bechtold, 186 W. Va. 474, 413 S.E.2d 129 (1991).



              4. “A statutory provision which is clear and unambiguous and plainly

expresses the legislative intent will not be interpreted by the courts but will be given full

force and effect.” Syl. Pt. 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951).



              5. West Virginia Code § 17C-5-7(a) (2013) requires that a driver be given

both an oral warning and a written statement advising him or her of the consequences of

refusing to submit to the designated secondary chemical test. If both the oral warning and

the written statement are not given to the driver, then the required conditions for revocation

of the driver’s license for an implied consent violation have not been satisfied.




                                              ii
HUTCHISON, Chief Justice: 1

              Petitioner Everett Frazier, Commissioner of the West Virginia Division of

Motor Vehicles (“DMV”), appeals the August 25, 2020, order of the Circuit Court of

Kanawha County denying the DMV’s appeal of a September 10, 2019, final order of the

Office of Administrative Hearings (“OAH”). The Commissioner contends that both the

OAH and the circuit court erroneously concluded that Respondent Joseph D. Slye could

not have his driver’s license revoked for his refusal to submit to a designated secondary

chemical test because the arresting officer failed to provide him with a written copy of the

implied consent statement. This form statement advises a driver of the consequences of

refusing to submit to the designated secondary chemical test to determine blood alcohol

content, and that the refusal is final after fifteen minutes. The Commissioner also asserts

that the respondent did not properly preserve his right to an OAH hearing for the implied

consent revocation, therefore this matter did not qualify as a contested case over which the

OAH had jurisdiction.



              Having reviewed the parties’ arguments, the record on appeal, and the

controlling law, we conclude that the OAH and circuit court were correct in their

application of the law. The plain and unambiguous language of West Virginia Code § 17C-


       1
         Pursuant to an administrative order entered by this Court on February 7, 2022, the
Honorable Alan D. Moats, Judge of the Nineteenth Judicial Circuit, was assigned to sit as
a member of the Supreme Court of Appeals of West Virginia commencing February 7,
2022, following the resignation of former Justice Evan Jenkins; however, Justice Moats
did not participate in this decision. Although former Justice Jenkins heard oral argument
in this case, he did not participate in this decision.
                                             1
5-7(a) (2013) 2 requires that a driver be given a written copy of the implied consent

statement as a condition of revoking his or her driver’s license for the refusal to submit to

the secondary chemical test. The respondent was not provided with the required written

notice. We also find no merit to the Commissioner’s claim about the lack of a contested

case. Accordingly, we affirm. 3



                           I. Facts and Procedural Background

              At approximately 5:40 a.m. on May 23, 2018, Deputy B. Frick of the

Berkeley County Sheriff’s Department found the respondent sleeping in the driver’s seat

of his truck. The truck was parked in the middle of a road and was blocking the roadway.

The keys were in the ignition and the engine was running. Deputy Frick opened the driver’s

door and woke the respondent. The deputy observed that the respondent was confused,

drowsy, slurred his speech, and had a strong odor of alcohol on his breath. The respondent

admitted that he had been heavily drinking Fireball, an alcoholic beverage, the night before.



       2
          References in this opinion to West Virginia Code § 17C-5-7(a) are to the 2013
version of the statute, which applies in this case. This statute is quoted more fully in the
discussion section of this opinion, but the pertinent language directs that a driver’s license
may be revoked for the refusal to submit to the secondary chemical test, “Provided, That
prior to the refusal, the person is given an oral warning and a written statement advising
him or her that his or her refusal to submit to the secondary test finally designated will
result in the revocation of his or her license to operate a motor vehicle in this state . . . and
that after fifteen minutes following the warnings the refusal is considered final.” Id.
       3
         The OAH and the circuit court both affirmed the revocation of the respondent’s
driver’s license for a separate reason set forth in a separate order: driving under the
influence of alcohol (“DUI”) based upon the information provided by the arresting officer.
The DUI revocation is not raised as an issue in this appeal and remains in effect.
                                               2
The respondent refused to perform field sobriety tests and refused to take a preliminary

breath test.



               Deputy Frick arrested the respondent for driving under the influence of

alcohol, controlled substances, and/or drugs (“DUI”) and transported him to the sheriff’s

office. During the subsequent OAH hearing, the deputy testified about his attempt to

administer the designated secondary chemical test to the respondent:

               I read him the Implied Consent. You know, I explained the – I
               just read the Implied Consent to him and then I observed him
               for 20 minutes. And then he refused to sign the Implied
               Consent. I then waited, you know, the additional 15 minutes,
               and then asked Mr. Slye if he would perform . . . a Secondary
               Chemical Test of his breath in which he refused again.

On cross-examination regarding the implied consent statement, the driver’s lawyer asked

Deputy Frick, “did you actually give him a copy?” The deputy answered, “I did not, sir.”



               The deputy completed and submitted to the DMV a West Virginia DUI

Information Sheet describing the basis for the DUI arrest and indicating that the respondent

had refused to submit to the designated secondary chemical test. On June 19, 2018, the

DMV issued two separate orders revoking the respondent’s driver’s license: one order

revoked his license for DUI in violation of West Virginia Code § 17C-5-2 (2016), while

the other order revoked his license for refusing to submit to the secondary chemical test in

violation of West Virginia Code § 17C-5-7.




                                             3
              The respondent requested an evidentiary hearing before the OAH, which was

held on May 15, 2019. In the final order entered September 10, 2019, the OAH hearing

examiner found that there was a preponderance of the evidence supporting the revocation

for DUI. However, the hearing examiner found that because the deputy did not give a copy

of the written implied consent statement to the respondent, the evidence did not show that

the respondent was properly advised of the consequences for refusing the secondary

chemical test. Accordingly, the OAH affirmed the revocation for DUI, but reversed the

separate revocation order for refusing to submit to the secondary chemical test. 4 The DMV

appealed to circuit court, which affirmed by order of August 25, 2020. Both the OAH and

the circuit court concluded that state statutory law expressly requires a law enforcement

officer who is seeking to administer a secondary chemical test to give a written copy of the

implied consent statement to the accused driver. In this appeal, the DMV challenges the

portion of the circuit court’s order regarding the implied consent revocation.



                                 II. Standard of Review

              This Court reviews a circuit court’s order in an administrative appeal as

follows:

                      On appeal of an administrative order from a circuit
              court, this Court is bound by the statutory standards contained
              in W. Va. Code § 29A-5-4(a) and reviews questions of law
              presented de novo; findings of fact by the administrative officer



       4
        Because the revocation for DUI was affirmed, the practical impact of the OAH’s
ruling was to shorten the total length of time that the respondent’s license was revoked.
                                             4
              are accorded deference unless the reviewing court believes the
              findings to be clearly wrong.

Syl. Pt. 1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518 (1996). Furthermore,

              [u]pon judicial review of a contested case under the West
              Virginia Administrative Procedure Act, Chapter 29A, Article
              5, Section 4(g), the circuit court may affirm the order or
              decision of the agency or remand the case for further
              proceedings. The circuit court shall reverse, vacate or modify
              the order or decision of the agency if the substantial rights of
              the petitioner or petitioners have been prejudiced because the
              administrative findings, inferences, conclusions, decisions or
              order are: “(1) In violation of constitutional or statutory
              provisions; or (2) In excess of the statutory authority or
              jurisdiction of the agency; or (3) Made upon unlawful
              procedures; or (4) Affected by other error of law; or (5) Clearly
              wrong in view of the reliable, probative and substantial
              evidence on the whole record; or (6) Arbitrary or capricious or
              characterized by abuse of discretion or clearly unwarranted
              exercise of discretion.”

Syl. Pt. 2, Shepherdstown Volunteer Fire Dept. v. State ex rel. State of W.Va. Human Rights

Comm’n, 172 W. Va. 627, 309 S.E.2d 342 (1983). With these standards in mind, we

consider the parties’ arguments.



                                      III. Discussion

              The DMV raises two issues on appeal. The DMV contends that the OAH and

the circuit court misinterpreted the requirements of the relevant statute regarding the need

to provide a written copy of the implied consent statement to the respondent. Furthermore,

the DMV asserts that the implied consent violation was not properly before the OAH. As

explained below, we find no merit to either argument.



                                             5
A. Requirement to Provide a Written Copy of the Implied Consent Statement

              The DMV argues that the OAH and the circuit court misinterpreted the

implied consent statute when concluding that a law enforcement officer who is seeking to

administer a secondary chemical test must provide the driver with an actual, written copy

of the implied consent statement. The DMV claims that a driver is not entitled to a mere

“souvenir copy” of the implied consent statement “to take home.” The DMV argues that

the deputy’s action of asking the respondent to sign the implied consent statement, which

the respondent refused to do, was sufficient to have allowed the respondent the opportunity

to read the form. Furthermore, the DMV contends that the deputy indicated compliance

with the implied consent statute by checking a box on the DUI Information Sheet; the DMV

argues that this is proof despite the officer’s testimony. The respondent argues that the

relevant statute required that he be given a written notice of the consequences of his refusal,

that the deputy admitted on cross-examination that he did not provide that written notice,

and therefore the respondent’s license could not be revoked on this basis. After reading the

plain and unambiguous statutory language and the deputy’s testimony at the OAH hearing,

we agree with the respondent on this issue.



              By operation of state law, anyone who drives a motor vehicle in West

Virginia has impliedly given consent to submit to a secondary chemical test for purposes

of ascertaining his or her blood alcohol content:

                    Any person who drives a motor vehicle in this state is
              considered to have given his or her consent by the operation of
              the motor vehicle to . . . a secondary chemical test of either his

                                              6
              or her blood or breath to determine the alcohol concentration
              in his or her blood, or the concentration in the person’s body of
              a controlled substance, drug, or any combination thereof.

W. Va. Code § 17C-5-4(a) (2013 & 2020). The failure to submit to the designated

secondary chemical test, by itself, will result in the revocation of a driver’s license pursuant

to West Virginia Code § 17C-5-7 if the statutory requirements are met:

                      “When the requirements of W. Va. Code, 17C-5-7
              [1983] have otherwise been met, and a driver refuses to or fails
              otherwise to respond either affirmatively or negatively to an
              officer’s request that he submit to a blood alcohol content test,
              the driver’s refusal or failure to respond is a refusal to submit
              within the meaning of W. Va. Code, 17C-5-7 [1983].” Syl. pt.
              1, In re Matherly, 177 W. Va. 507, 354 S.E.2d 603 (1987).

Syl. Pt. 3, Cunningham v. Bechtold, 186 W. Va. 474, 413 S.E.2d 129 (1991).



              West Virginia Code § 17C-5-7(a) directs that as a condition for revoking a

driver’s license for an implied consent violation, the driver must be given an oral warning

and a written statement advising that his or her refusal to submit to the secondary test will

result in license revocation. Specifically, the applicable 2013 version of this statute

provides:

                      (a) If any person under arrest as specified in section four
              of this article refuses to submit to any secondary chemical test,
              the tests shall not be given: Provided, That prior to the refusal,
              the person is given an oral warning and a written statement
              advising him or her that his or her refusal to submit to the
              secondary test finally designated will result in the revocation
              of his or her license to operate a motor vehicle in this state for
              a period of at least forty-five days and up to life; and that after
              fifteen minutes following the warnings the refusal is considered
              final. The arresting officer after that period of time expires has
              no further duty to provide the person with an opportunity to

                                               7
             take the secondary test. The officer shall, within forty-eight
             hours of the refusal, sign and submit to the Commissioner of
             Motor Vehicles a written statement of the officer that: (1) He
             or she had probable cause to believe the person had been
             driving a motor vehicle in this state while under the influence
             of alcohol, controlled substances or drugs; (2) the person was
             lawfully placed under arrest for an offense relating to driving a
             motor vehicle in this state while under the influence of alcohol,
             controlled substances or drugs; (3) the person refused to submit
             to the secondary chemical test finally designated in the manner
             provided in section four of this article; and (4) the person was
             given a written statement advising him or her that his or her
             license to operate a motor vehicle in this state would be
             revoked for a period of at least forty-five days and up to life if
             he or she refused to submit to the secondary test finally
             designated in the manner provided in section four of this
             article. The signing of the statement required to be signed by
             this section constitutes an oath or affirmation by the person
             signing the statement that the statements contained in the
             statement are true and that any copy filed is a true copy. The
             statement shall contain upon its face a warning to the officer
             signing that to willfully sign a statement containing false
             information concerning any matter or thing, material or not
             material, is false swearing and is a misdemeanor. Upon
             receiving the statement the commissioner shall make and enter
             an order revoking the person’s license to operate a motor
             vehicle in this state for the period prescribed by this section. . .
             .

W. Va. Code § 17C-5-7(a), in part (emphasis added). 5



      5
        Although this statute has been amended since 2013, the current version retains the
requirement of providing both the oral and the written warnings:

                     (b) Upon requesting that a person submit to the
             secondary test, designated pursuant to § 17C-5-4 of this code,
             the person shall be given the written and verbal warnings set
             forth in § 17C-5-4(e) of this code. After the person under arrest
             is given the required written and verbal warnings, the person
             shall have the opportunity to submit to, or refuse to submit to,
             the secondary test. . . .
                                              8
              The statutory language “Provided, That prior to the refusal, the person is

given an oral warning and a written statement” is plain and unambiguous. See id. So is the

subsequent language in the statute directing the police officer to certify that “the person

was given a written statement advising him or her that his or her license to operate a motor

vehicle in this state would be revoked . . . .” See id. “A statutory provision which is clear

and unambiguous and plainly expresses the legislative intent will not be interpreted by the

courts but will be given full force and effect.” Syl. Pt. 2, State v. Epperly, 135 W. Va. 877,

65 S.E.2d 488 (1951); accord Syl. Pt. 5, State v. General Daniel Morgan Post No. 548,

V.F.W., 144 W. Va. 137, 107 S.E.2d 353 (1959) (“When a statute is clear and unambiguous

and the legislative intent is plain, the statute should not be interpreted by the courts, and in

such case it is the duty of the courts not to construe but to apply the statute.”); Syl. Pt. 1,

State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968) (“Courts always endeavor to give

effect to the legislative intent, but a statute that is clear and unambiguous will be applied

and not construed.”). Pursuant to this plain and unambiguous statutory language, there can

be no dispute that both an oral warning and a written statement must be given to a driver

as preconditions for revoking his or her driver’s license for refusing to submit to the

designated secondary chemical test.




                     (c) The officer shall . . . sign and submit . . . a written
              statement that: . . . (4) the person was given the verbal warnings
              and the written statement required by subsection (b) of this
              section and § 17C-5-4 of this code. . . .

W. Va. Code § 17C-5-7, in part (2020).
                                               9
             In the early 1980’s, West Virginia Code § 17C-5-7 (1983) only required that

a written statement regarding refusal be given to the driver. However, the statute was

amended in 1986 to add the requirement that the driver “shall be informed orally and in

writing” of the consequences of refusing the secondary chemical test. See Gibbs v.

Bechtold, 180 W. Va. 216, 217 n.1, 376 S.E.2d 110, 111 n.1 (1988) (quoting 1983 and

1986 versions of statute). By adding the oral warning while retaining the requirement of

providing the written statement, the Legislature obviously intended that both types of

warnings must be given as a condition for revocation of the license for an implied consent

violation. See Cunningham, 186 W. Va. at 478, 413 S.E.2d at 133 (applying 1989 version

of law and concluding that officer’s testimony that he provided oral warning and gave copy

of implied consent form to driver was proof supporting implied consent violation).



             The mandate to provide a written statement regarding the consequences of

refusing the secondary chemical test is also found in a companion statute, West Virginia

Code § 17C-5-4(e) (2013):

                     Any person to whom a preliminary breath test is
             administered who is arrested shall be given a written statement
             advising him or her that his or her refusal to submit to the
             secondary chemical test pursuant to subsection (d) of this
             section will result in the revocation of his or her license to
             operate a motor vehicle in this state for a period of at least
             forty-five days and up to life.

Id. (emphasis added). Although this particular code subsection is not implicated in the

respondent’s case because he did not submit to a preliminary breath test, the statutory



                                           10
language shows, once again, the Legislature’s clear intent that the written statement must

be given to the driver.



              Having reviewed the plain and unambiguous statutory language, we hold that

West Virginia Code § 17C-5-7(a) (2013) requires that a driver be given both an oral

warning and a written statement advising him or her of the consequences of refusing to

submit to the designated secondary chemical test. If both the oral warning and the written

statement are not given to the driver, then the required conditions for revocation of the

driver’s license for an implied consent violation have not been satisfied.



              Returning to the facts of this case, the DMV argues that it was sufficient for

the deputy to have read the written implied consent statement aloud and then asked the

respondent to sign the implied consent document. The DMV suggests that the respondent

could have read the form when he was asked to sign it. The DMV argues that providing

anything more would simply be giving the driver a “souvenir copy” of the implied consent

statement “to take home.” This argument is contrary to the plain statutory language of West

Virginia Code § 17C-5-7 requiring that a written statement of the consequences of refusal

be given to the driver.



              Notably, the requirement for providing the written statement is even

recognized in the revocation order that the DMV issued to the respondent and that is the

subject of this appeal. That order states, in relevant part:

                                              11
              Your driving privileges will be revoked on 12:01 a.m. ET on
              July 24, 2018 because an officer’s sworn statement shows that
              (1) You were driving a motor vehicle on May 23, 2018 in West
              Virginia while under the influence of alcohol, controlled
              substances, drugs or a combination of those, (2) You were
              lawfully placed under arrest for an offense relating to driving a
              motor vehicle in West Virginia while under the influence of
              alcohol, controlled substances, drugs or a combination of
              those, (3) You refused to submit to the secondary chemical test
              designated, and (4) You were given a written statement
              advising you that your license to operate a motor vehicle in this
              State would be revoked for a period of at least 1 year and up
              to life if you refused to submit to the secondary chemical test.

Order of Revocation issued June 19, 2018, in DMV File No. 402481A (emphasis added).

It is difficult to understand how the DMV can argue that a written statement need not be

given to the driver, when the agency’s own order expressly states that the giving of this

statement is an element of the offense.



              Moreover, the DMV’s argument that the written notice is a mere “souvenir

copy” entirely misses the point of the statute. West Virginia Code § 17C-5-7(a) directs that

the oral warning and the written statement be given “prior to the refusal[.]” There is a

fifteen-minute waiting period where a driver may change his or her mind and submit to the

secondary chemical test. See id. After the fifteen minutes, the refusal is final. See id. Having

a written statement to read over during the fifteen minutes, when the statement clearly lists

the consequences of the refusal, is obviously intended to aid the driver’s decision-making.

Moreover, even if we were to assume arguendo that providing a copy of the written

consequences of refusal is nothing more than providing a “souvenir copy,” it is still the law

and must be followed.

                                              12
              The DMV also argues that an implied consent violation was proven by

information in the West Virginia DUI Information Sheet that Deputy Frick completed and

submitted to the DMV regarding the respondent’s arrest. On this DUI Information Sheet,

the deputy checked a box beside the language, “IMPLIED CONSENT READ AND

PROVIDED TO THE SUBJECT[.]” This Court has held that a West Virginia DUI

Information Sheet, also known as a Statement of Arresting Officer, is admissible evidence

in the administrative hearing:

                     In an administrative hearing conducted by the Division
              of Motor Vehicles, a statement of an arresting officer, as
              described in W. Va. Code § 17C-5A-1(b) (2004) (Repl. Vol.
              2004), that is in the possession of the Division and is offered
              into evidence on behalf of the Division, is admissible pursuant
              to W. Va. Code § 29A-5-2(b) (1964) (Repl. Vol. 2002).

Syl. Pt. 3, Crouch v. W. Va. Div. of Motor Vehicles, 219 W.Va. 70, 631 S.E.2d 628 (2006);

see also Frazier v. Fouch, 244 W. Va. 347, ___, 853 S.E.2d 587, 593 (2020) (reaffirming

validity of Crouch syllabus point 3 for OAH administrative hearings).



              Although the contents of a West Virginia DUI Information Sheet are

admissible, any evidence contained therein is still subject to rebuttal by other evidence.

The Crouch court clearly explained this: “We point out that the fact that a document is

deemed admissible under the statute does not preclude the contents of the document from

being challenged during the hearing. Rather, the admission of such a document into

evidence merely creates a rebuttable presumption as to its accuracy.” Crouch, 219 W. Va.

at 76 n.12, 631 S.E.2d at 634 n.12; see also, Fouch, 244 W. Va. at ___, 853 S.E.2d at 593


                                            13
(recognizing rebuttable presumption of accuracy of documents admitted per Crouch);

Miller v. Chenoweth, 229 W. Va. 114, 121, 727 S.E.2d 658, 665 (2012) (stating that driver

“correctly observes that the D.U.I. Information Sheet simply created a rebuttable

presumption as to its accuracy.”); Groves v. Cicchirillo, 225 W. Va. 474, 479, 694 S.E.2d

639, 644 (2010) (reiterating rebuttable presumption as to accuracy of evidence admitted

pursuant to Crouch). 6



              With regard to the respondent’s arrest, much of the DUI Information Sheet

was left blank. The very limited form language beside the checked box, “IMPLIED

CONSENT READ AND PROVIDED TO THE SUBJECT[,]” is the only information in

the DUI Information Sheet pertaining to the warnings required by West Virginia Code §

17C-5-7(a). However, the record contains the deputy’s express testimony under oath that

he gave the oral warning by reading the implied consent statement, but he did not provide

the respondent with a copy of the written statement. This critical admission given during

cross-examination went unchallenged at the hearing. There was no other evidence offered

at the hearing for this issue, and the DMV’s lawyer did not take the opportunity to


       6
        In memorandum decisions, this Court has frequently acknowledged the rebuttable
nature of evidence admitted pursuant to Crouch. See, e.g., Frazier v. Miller, No. 20-0745,
2021 WL 2023586, *3 (W. Va. May 20, 2021) (memorandum decision) (recognizing that
admission of evidence pursuant to Crouch is subject to rebuttable presumption as to
accuracy); Frazier v. Shaffer, No. 20-0314, 2021 WL 653242, *4-5 (W. Va. Feb. 19, 2021)
(memorandum decision) (same); Frazier v. Yoder, No. 20-0336, 2021 WL 653244, *2-3
(W. Va. Feb. 19, 2021) (memorandum decision) (same); Frazier v. Harless, No. 20-0127,
2021 WL 195293, *5 (W. Va. Jan. 20, 2021) (memorandum decision (same); Frazier v.
Levin, No. 20-0091, 2021 WL 195292, *5 (W. Va. Jan. 20, 2021) (memorandum decision)
(same).
                                           14
rehabilitate the deputy’s testimony after this admission. Accordingly, this portion of the

DUI Information Sheet was effectively rebutted by the respondent.



              The OAH hearing examiner reviewed the evidence, both documentary and

testimonial, and found that the deputy did not provide a written statement of the warnings

to the respondent. Based upon the deputy’s testimony, this finding of fact was not clearly

wrong. See Muscatell, 196 W. Va. at 590, 474 S.E.2d at 520, syl. pt. 1 (“findings of fact

by the administrative officer are accorded deference unless the reviewing court believes

the findings to be clearly wrong”); Syl. Pt. 1, Francis O. Day Co., Inc. v. Director, Div. of

Environmental Protection, 191 W. Va. 134, 443 S.E.2d 602 (1994) (“Evidentiary findings

made at an administrative hearing should not be reversed unless they are clearly wrong.”).

Because this necessary factual prerequisite was not proven by the DMV, the OAH did not

err in overturning the Commissioner’s order revoking the respondent’s license for his

refusal to submit to the secondary chemical test and the circuit court did not err in affirming

the OAH’s ruling.



B. OAH’s Authority to Consider the Implied Consent Revocation Order

              In addition, the DMV contends that the implied consent revocation was not

properly before the OAH because, when completing the written form to request an OAH

hearing, the respondent’s counsel failed to expressly challenge the finding that the

respondent refused to submit to the secondary chemical test. Specifically, counsel did not

check a box on the hearing request form beside the following language: “I wish to challenge

                                              15
the allegation that I refused to submit to the designated secondary chemical test.” Instead,

counsel wrote on the hearing request form that they would be challenging issues listed in

an attached letter, but refusal to submit to the secondary chemical test is not listed in that

letter. Accordingly, the DMV argues that there was no “contested case” with regard to this

particular issue. See W. Va. Code §§ 29A-5-1 to -5 (providing for administrative hearing

process in “contested cases”).



              The respondent asserts that the implied consent issue was properly before the

OAH. He notes that the DMV issued two separate orders revoking his driver’s license for

the events of May 23, 2018. One order revoked his license for DUI, and the other order

revoked his license for the failure to submit to the secondary chemical test, and each of

these orders contained a different DMV file number. The respondent’s counsel included

both file numbers on the form requesting the OAH hearing. Furthermore, the respondent

argues that the DMV waived this issue by not raising it below. Instead, the DMV’s lawyer

offered evidence and argument at the OAH hearing in an effort to prove the implied consent

violation.

              After reviewing the record in this matter, we conclude that the respondent’s

hearing request form was sufficient to notify the OAH and the DMV that there was a

contested case with respect to the implied consent violation. By including the DMV File

Number for the order that revoked his license for the sole reason of refusing to submit to

the designated secondary chemical test, the respondent accomplished the same thing as

checking the box beside the language, “I wish to challenge the allegation that I refused to

                                             16
submit to the designated secondary chemical test.” There could be no other basis for

challenging that particular revocation order. Counsel for the DMV obviously understood

that the implied consent revocation was at issue since he offered evidence and argument in

support of it.



                 The DMV fails to direct this Court to any specific statute, rule, or case that

would make the failure to check this particular box on the hearing request form a

jurisdictional defect, particularly when the applicable DMV file number was included on

the form. Accordingly, we reject the DMV’s argument.



                                           IV. Conclusion

       For the foregoing reasons, the circuit court’s August 25, 2020, order is affirmed.

                                                                                    Affirmed.




                                               17